Citation Nr: 0931273	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for pes planus and hammer toes, bilateral, with 
surgical resection of toes 2, 3, 4, and 5, bilaterally. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1968 and from November 1972 to May 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for PTSD and to a rating in excess of 30 percent 
for a bilateral foot disability.  In a subsequent rating 
decision dated in June 2003, the RO re-evaluated the 
Veteran's increased rating claim and continued the 30 percent 
rating for a bilateral foot disability. 

The Veteran testified during a hearing before a Veterans Law 
Judge in January 2005; a transcript of that hearing is of 
record.  The Board notes that the Veteran's Law Judge which 
conducted the hearing is no longer with the Board.  The 
Veteran was informed of this development and afforded the 
opportunity to have another hearing, but he declined. 

In December 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the case was 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  PTSD is shown to have manifested by nightmares and 
anxiety while in military service. 

3.  The Veteran's service-connected bilateral foot disorder 
is manifested by pain upon walking or standing or sitting, 
hammer toe deformities of three toes on each foot, and slight 
tenderness to palpation of the bottoms of the feet.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

2.  The criteria for a disability rating in excess of 30 
percent a bilateral foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, Diagnostic Codes 5299-5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in January 2002 and increased rating claim in April 2002. 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in June 2002, May 2003, and 
April 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established.".

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

For the Veteran's increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the June 2002 letter informed the Veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of the disabilities.   However, the 
Board notes that this letter did not provide the exact rating 
criteria necessary for entitlement to a higher disability.  
In Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009), 
the Court held that the veteran had failed to explain how 
VA's alleged error made any difference in not notifying him 
of which portion of the evidence necessary to substantiate 
the claim he would have to provide and which portion VA would 
provide made any difference.  Inasmuch as no error has been 
alleged by the Veteran, the Board will move forward with the 
claim.

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the Veteran demonstrated that he had 
actual knowledge of what was needed to establish the claim.  
In the October 2003 SOC, the Veteran was informed of the 
criteria needed for an increased evaluation for a bilateral 
foot disability.  Furthermore, in the Veteran's Board hearing 
in January 2005, his representative asked questions 
specifically concerning the requirements for a higher rating 
under Diagnostic Code 5276.  Consequently, actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrates an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his diagnosed 
PTSD and service-connected foot disability have been obtained 
and associated with his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for PTSD

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

Service personnel records reflect that the Veteran served in 
the Republic of Vietnam from June 1966 to July 1967.  His 
military occupational specialty at that time was Light Wheel 
Vehicle Mechanic (63B).  Among the awards he received during 
both periods of service was the Vietnam Service Medal.  His 
highest documented rank in service was E-4.

Service treatment records include complaints of nervousness 
and nightmares while in service.  In an August 1968 service 
treatment record the Veteran complained of being nervous.  
The examiner diagnosed mild anxiety and prescribed 
medication.  The Veteran was seen a few days later 
complaining that the medication gave him headaches and it was 
changed.  In September 1968 the Veteran complained of not 
being able to sleep and stated he had recurrent bad dreams 
and headaches.  In a September 1968 separation examination, 
the Veteran complained of frequent trouble sleeping and 
frequent or terrifying nightmares.  The examiner noted that 
he had nightmares with infrequently extended sleep, not 
alcohol or drug induced, and that he dreamt about "Nam."  
In October 1968, the Veteran continued to complain of 
headaches and stated that the medication was not helping. 

The Veteran subsequently reenlisted in November 1972.  
Service treatment records from that time, including a 
November 1972 enlistment report, are silent for any 
psychiatric disability. 

In a September 2001 VA primary care note, the Veteran 
complained of sleeping only 2 to 3 hours a night and getting 
increasingly less sleep.  Additionally he described his mood 
as down and unhappy over the past several months, appetite 
depressed, and being frequently "jittery".  He stated he 
was not suicidal or homicidal, and was concerned about PTSD 
and related several flashbacks from service and nightmares 
about Vietnam.  The examiner diagnosed PTSD. 

In a December 2001 VA primary care nurse practitioner note, 
the Veteran admitted to half pint to one pint of liquor a 
day, but denied he had a problem with alcohol.  He stated 
that he drinks so he can sleep without dreams. 

In a July 2002 VA mental health consult, the Veteran reported 
poor sleep for 25 plus years, with avoidance of sleep due to 
concerns of having horrible dreams, though dream content was 
not described.  The examiner found the Veteran alert and 
oriented, meticulously groomed and dressed, in no acute 
distress, pleasant, talkative with pressured speech, and 
frequently interrupting the examiner, and changed focus of 
his own statements.  He was observed to have no abnormal 
motor behavior, bright affect with constricted range, 
somewhat dramatic but generally appropriate thought content, 
tangential though processes, mild flight of ideas with no 
looseness of associations, no delusions or suicidal or 
homicidal ideations, no evidence of audio or visual 
hallucinations, and exhibited behaviors suggestive of 
hypomania or stimulant medication use.  The examiner also 
noted that he did not appear anxious or depressed. 

In an August 2002 VA mental health PTSD clinical team (PCT) 
note, the Veteran complained that he could not sleep.  The 
examiner noted that he was unwilling to discuss any traumatic 
experiences and exhibited pattern of inconsistent and 
contradictory statements.  He stated he was afraid to go to 
sleep, and then stated that he did not sleep enough to have 
dreams.  He reported that he always had a lot of energy and 
did not remember ever feeling tired, but also reported that 
he fell sleep several times a day for a few minutes each 
time.  He admitted a high caffeine intake, even at night when 
trying to sleep, and a past history of excessive alcohol 
intake.  The Veteran was found alert and oriented, talkative 
with less pressure to speech than on prior visits, 
appropriate hygiene, grooming, and dress, normal gait, 
posture, and motor movements, tense affect, constricted 
range, appropriate to thought content.  The examiner noted 
the Veteran's thought processes were tangential, with mild 
flight of ideas and no looseness of associations, no apparent 
delusions, no suicidal or homicidal ideations, and no audio 
or visual hallucinations. 

In a subsequent August 2002 VA mental health intake note, the 
examiner noted that the Veteran was referred in regards to 
his 30+ year history of sleep abnormalities, which seemed to 
have begun around or after his combat in Vietnam.  The 
Veteran complained that the past thirty years he has only had 
an hour of continuous sleep before awakening, then going back 
to sleep again.  He related a history of 3 or 4 periods where 
he avoided sleep secondary to his nightmares and admitted to 
episodes of avoiding sleep in this manner maybe once a week.  
He indicated that his nightmares relate to his previous 
wartime experiences and that he has never been prescribed 
medication for his sleep disorder or been diagnosed for any 
psychological conditions.  He indicated he had high energy 
and ambition levels, episodes of hyper-reactivity and 
avoidance of other people, and denied symptoms of major 
depression, a history of suicidal ideations, homicidal 
ideation, ahedonia, changes in his baseline appetite or 
concentration, pervasive feelings of anxiety or worry, 
phobias or panic attacks, period of mania, grandiosity, or 
hallucinations.  Upon mental examination, the examiner found 
the Veteran appropriately dressed, groomed, with no tics, 
posturing, tremors or abnormalities, normal volume, rate, 
euthymic mood, congruent affect with mood, paranoid thought 
content, slight preoccupations, somewhat persecutory, 
tangential thought processes with occasional loose 
associations, no abnormalities in perception, appropriate 
intellect to educational and social status, and somewhat 
impaired insight.  The examiner gave a provisional diagnosis 
of PTSD.  

In an October 2002 VA mental health note, the psychologist 
noted that a PTSD evaluation of the Veteran was not completed 
due to patient characteristics, and that during the follow-up 
examination a provisional diagnosis of PTSD was made despite 
some inconsistent information provided by him.  

In November 2003, the Veteran was discharged from the VA 
mental health clinic because he had not been seen in the 
clinic since August 2002. 

The Veteran returned to the Mental Health clinic in February 
2005.  The examiner noted the Veteran had many symptoms of 
PTSD including chronic insomnia because of fear of recurrent 
nightmares, the inability to discuss the war and need to 
avoid television and news reports because of concern over 
mention of combat events, elevated startle response, and 
difficulty forming close relationships.  Upon mental status 
examination, the Veteran was found to have anxious, 
restricted affect, somewhat disjointed and non-linear speech, 
dysthymic mood, no audio or visual hallucinations, no 
suicidal or homicidal ideation, and no evidence of cognitive 
impairment.  He diagnosed PTSD.  

VA treatment notes reveal the Veteran continued to be treated 
for PTSD from February 2005 through September 2008.

In a January 2006 VA examination report, the Veteran 
complained that he had not slept well for a long time because 
of headaches and nightmares.  The Veteran stated that he 
believed the cause of his nightmares were the things he did 
while in Vietnam, and that he did some things in the service 
that did not make sense.  He also stated that he witnessed 
the Tan Son Nhut Airport blown up, and that he had 
nightmares, overreaction, stress from his feet, and 
headaches.  Of his traumatic experiences, the Veteran 
reported that he was in the jungle, so far that he wondered 
if he would ever get back.  He indicated that his symptoms 
were every day and every night, severe, and had occurred over 
many years.  He also indicated he kept good relations, had 
two legal infractions for driving with a suspended license, 
and gave up alcohol.  The examiner noted he was oriented, did 
not have obsessive or ritualistic behavior, or delusions or 
hallucinations, and was competent to manage VA benefits.  The 
examiner diagnosed PTSD, mild and intermittent, and assigned 
a Global Assessment Functioning score of 68.  

In a May 2008 VA examination report, the Veteran reported 
disturbed sleep since returning from Vietnam.  The examiner 
noted that the Veteran met the PTSD criteria including 
recurrent and intrusive distressing recollections of the 
event including images, thoughts, and perceptions, recurrent 
distressing dreams of the event, efforts to avoid activities, 
places, or people that arouse recollections of the event, 
markedly diminished interest of participation insignificant 
activities, a sense of foreshortened future, and difficulty 
falling or staying asleep.  The examiner diagnosed PTSD and 
adjustment disorder with depressed mood.  Upon review of the 
claims file, the examiner added a June 2008 addendum noting 
that the claims file notes were consistent with his current 
assessment. 

A review of information found in the VA Stressor Verification 
website revealed that the Veteran was associated with two 
organizations which received Meritorious Unit Commendations: 
the 31st Supply Company for the period July 20, 1966 to July 
1, 1967; and the 129th Main Support Company for the period 
from September1966 to April 1, 1967.  

Analysis

In view of the totality of the evidence, including the 
Veteran's current diagnosis of PTSD, and the diagnosis of 
mild anxiety and complaints of nervousness and nightmares of 
"Nam" in service, the Board finds that the Veteran's PTSD 
as likely as not was incurred in active service.  

At the conclusion of his first period of service, the Veteran 
provided a history of his experiencing nightmares about 
Vietnam.  Clearly, symptoms of PTSD were beginning to emerge.  
While he may not have displayed symptoms of PTSD during his 
second period of service, he never left the CONUS during that 
time, and was apparently not placed in a stressful situation 
that would have exacerbated his symptoms.  Further, while in 
Vietnam, he was associated with organizations which were 
awarded the Meritorious Unit Commendation.  Although this 
award is not indicative of combat exposure, given the 
Veteran's military occupational specialty of wheel vehicle 
mechanic, there is a reasonable possibility that the Veteran 
was placed in stressful situations while repairing vehicles 
resulting in his developing PTSD.  Therefore, affording the 
Veteran the benefit of the doubt, service connection for PTSD 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating for a Bilateral Foot Disability

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

When a Veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected bilateral foot 
disability is rated according to the analogous condition of 
pes planus under Diagnostic Codes 5299-5272. 

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
5
0

  Unilateral
3
0

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:

  Bilateral
3
0

  Unilateral
2
0

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral
1
0

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008)

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008)

528
0
Hallux valgus, unilateral:

Operated with resection of 
metatarsal head
10

Severe, if equivalent to 
amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008)

5281
Hallux rigidus, unilateral, 
severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw 
foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008)

528
2
Hammer toe:


All toes, unilateral 
without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

Factual Background and Analysis

The Veteran was assigned a 30 percent disability rating in a 
January 2001 RO rating decision.  In April 2002, he stated 
that his condition had gotten worse and requested an 
increased rating. 

The Veteran was scheduled for a VA examination in June 2002, 
however, he failed to report. 

In a September 2001 VA progress note, the Veteran complained 
of two falls in the previously week and described them as if 
"someone knocked your legs from under you" and stated that 
it had happened off and on in the past years, but alarmed him 
when it happened twice and he was not able to catch himself.  
Upon physical examination the examiner noted no clubbing, no 
cyanosis, no edema of extremities, but also that he could not 
appreciate dorsalis pedis in the left foot. 

A September 2001 VA X-ray study of the feet revealed toe 
deformities, but no other abnormalities.

In a subsequent September 2001 VA primary care nurse 
practioner note, the Veteran complained of feet pain getting 
worse, and sharp shooting pains.  The examiner noted that he 
continued to wear shoes that have no support.  The examiner 
diagnosed right foot pain and peripheral neuropathy.  

In an October 2001 VA vascular laboratory lower extremity 
arterial examination, the examiner found on both the left and 
right dorsalis pedis signals are triphasic and normal, 
posterior tibial signals were triphasic and normal, 
ankle/brachial indices were consistent with an absence of 
symptoms of claudication, and digital pressures suggested 
perfusion is adequate for wound healing. 

In an April 2002 VA podiatry consult, the Veteran complained 
of foot pain with the right worse then the left.  He stated 
that his feet have been painful since the 1970s and that he 
has been told that he has arthritis and bursitis.  He stated 
he had a fracture of the right foot about year ago and he has 
a bony bump and tenderness currently.  He also indicated he 
would get a sharp shooting pain on occasion that ran through 
both feet at random times.  Upon examination, the podiatrist 
found the Veteran's left foot to have dermis within normal 
limits, no maceration, dorsalis pedis within normal limits, 
posterior tibial within normal limits, capillary fill time 
under five seconds, sensation within normal limits, pes 
planus, mild hallux valgus, and semi-reducible hammer toe, 
elongated digit, prominent metatarsal heads, fat pad atrophy.  
On the right, the examiner found dorsal calluses, plantar 
calluses, dorsalis pedis within normal limits, posterior 
tibial within normal limits, capillary fill time under five 
seconds, sensation within normal limits, pes planus, mold 
hallux valgus, and semi-reducible hammer toe, elongated 
digit, prominent metatarsal heads, fat pad atrophy.  The 
diagnosis was foot pain on the right more than left, long 
history of foot trauma and past surgeries, and hammer toes. 

In a May 2002 VA pain clinic note, the Veteran complained of 
right and left foot pain which was constant, chronic, 
continuous, aching, penetrating, numb, and gnawing. 

In a May 2002 progress note, the Veteran was seen for a 
follow-up of degenerative joint disease and possible 
peripheral neuropathy.  He continued to complained of sharp 
shooting pains in his feet at times.  Upon physical exam, 
there was no clubbing, cyanosis, or edema of extremities.  
The diagnosis was peripheral neuropathy and degenerative 
joint disease. 

In VA outpatient treatment records dated from December 2003 
to February 2006  the Veteran continued to complain of pain 
in feet. 

In a February 2006 VA examination report, the Veteran 
continued to report pain most of the time, whether walking or 
standing or sitting.  He indicated that the pain was worse 
with walking, limiting his walking to a few hundred yards 
with pain, although he indicated he still accomplished all 
the activities of daily living for himself and worked 
successfully as an accountant.  Upon examination, the 
examiner found an antalgic gait, briefly upon arising from 
the chair and normalizing for the walk to the examination 
room.  The examiner noted that he appeared to bear more 
weight on his heels then on the balls of his feet, the wear 
patterns on the bottoms of his shoes showed slightly 
excessive lateral wear compared to the medial wear, his feet 
were both flat on standing, there were hammer toe deformities 
of three toes on each foot, both pinky toes were totally 
disjointed from the metatarsal or prosthesis, on barefoot 
standing the ankle was deviated very slight on in a medial 
direction, with normal Achilles alignment bilaterally.  The 
examiner also noted slight tenderness to palpation of the 
bottoms of the feet, and that he used bilateral shoe inserts, 
which, he stated, helps reduce his pain a little otherwise he 
uses no assistive devices.  In addition to the foot pain, he 
also described an occasional nerve pain that seemed to 
radiate distally from a more central location, however, the 
examiner opined it was not secondary to the flat feet.  The 
examiner also recorded no swelling and no callosities and no 
palpable muscle spasm.  He diagnosed bilateral pes planus of 
a moderate degree.  

The examiner also added an addendum stating there was no pain 
on range of motion or flare ups on any of the above joints, 
and all joints had no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  An x-ray report at that time found bony deformities of 
the little toes bilaterally suggesting previous surgical 
intervention, and no findings of flat feet on the non-weight 
bearing views. 

In a May 2008 VA emergency triage note, the Veteran 
complained of chronic bunions on the right foot.  The 
examiner noted that the x-ray report revealed no pes planus, 
probable hindfoot valgus deformity of the right foot, as well 
as deformities of the toes, osteophyte of the left great toe 
metatarsal head, neither foot showing evidence of hallux 
valgus or medial bunion formation, and disuse osteoporosis of 
the right foot. 

Analysis

The Board has considered the Veteran and his representative's 
contentions that his service-connected bilateral foot 
disability has become worse, but finds that the evidence does 
not support his claim for an increased rating.  The Veteran's 
service-connected feet disorder is manifested by pain upon 
walking or standing or sitting, hammer toe deformities of 
three toes on each foot, slight tenderness to palpation of 
the bottoms of the feet, and normal Achilles alignment 
bilaterally as reported in the June 2006 VA examination 
report.  At no time does the evidence show pronounced flat 
foot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  All of these criteria, are 
required for the next higher, 50 percent, rating under 
Diagnostic Code 5276.  The Board has also considered other 
rating criteria but finds that a rating in excess of 30 
percent under other rating criteria is not warranted because 
the evidence does not demonstrate weak foot, clawfoot, 
metatarsalgia, hallux rigidus, or other moderately severe 
foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5281, 5284 (2008).  Although the Veteran has been 
diagnosed with hammer toe and hallux valgus in the April 2002 
VA podiatry note, rating under these codes would not serve to 
increase the Veteran's current rating beyond 30 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282 (2008).  
Similarly, as the Veteran was observed to have disjointed 
metatarsal bones in the small toes in the June 2006 VA 
examination, a rating under Diagnostic Code 5283 would also 
not give the Veteran a higher rating.  Thus, the claim for a 
rating in excess of 30 percent for pes planus and hammer 
toes, bilateral, with surgical resection of toes 2, 3, 4, and 
5, bilaterally is denied.

The Board acknowledges the Veteran and his representative's 
contentions that his bilateral foot disability is more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of foot pain, and difficulty 
walking.  However, as the June 2006 VA examination documented 
no objective evidence of additional loss of motion or 
function of the foot, such as fatigue, weakness, or lack of 
endurance, the disability picture for the Veteran's foot 
disability does not more nearly approximate the criteria for 
any higher rating than that assigned.

For all the foregoing reasons, the claim for entitlement to 
an evaluation in excess of 30 percent for pes planus and 
hammer toes must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
has reported that his foot disability has become worse, 
objective medical findings are not indicative of any unusual 
or marked interference with any current employment (i.e., 
beyond that contemplated in the assigned 30 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for PTSD is allowed. 

Entitlement to a disability rating in excess of 30 percent 
for pes planus and hammer toes, bilateral, with surgical 
resection of toes 2, 3, 4, and 5, bilaterally is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


